Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Response to Amendment
The amendment filed on 08/03/2022 has been entered. Claims 1, 3-14 and 20-23 remain pending in the application. Claims 1 and 20 have been amended and claims 1, 15 and 16 have been canceled by the Applicant. Claims 1, 3-14 and 20-23 are found allowable. 


Allowable Subject Matter

Claims 1, 3-14 and 20-23 are allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding independent claim 1, directed towards a camera module, the closest cited prior art of Kim teaches such a camera module (see Figs. 1-5, Abstract, paragraphs [03, 07-24, 35-40, 49-52, 57-60, 79, 82]) comprising:
a cover member (shield cover 50, paragraphs [19-20, 83-84]); 
a housing disposed below the cover member  (i.e. as upper part of holder 20 below 50 and with circuit pattern 100 formed on its’ upper surface, as depicted in Figs. 1-3, paragraphs [36-42, 83]) and comprising a first recess disposed in on an upper surface thereof (i.e. smaller recess formed by protrusion on upper surface of 20 where actuator 40 for auto focusing is mounted, as depicted in Fig. 1, e.g. paragraphs [39, 93]); 
a first electrode pattern disposed on the housing (as  e.g. circuit pattern 100 formed on  upper surface of 20, as depicted in Figs. 1-3, paragraphs [36-42, 83]); 
a pad unit disposed on a bottom surface of the first recess and connecting to the first electrode pattern (i.e. as terminal pad 42, 43 on a bottom of smaller recess of 20, paragraphs [50-53, 66-70], Figs. 1-3) , wherein the pad unit communicates with the second recess for receiving a conductive adhesive through the second recess (i.e. terminal pad 42, 43 communicates with corner recess which receives connection unit 41 which is conductive adhesive, e.g. paragraphs [39, 50-53, 59, 66-70, 73-76, 86, 93], as depicted in Figs. 1-3); 
an auto-focusing unit (actuator 40 for auto focusing, Figs. 1-3, paragraphs [07, 25, 36, 80-82]) disposed in the first recess of the housing (i.e. in smaller recess in 20 with 40 AF is mounted, as depicted in Fig. 1, e.g. paragraphs [39, 93]) and electrically connected to the first electrode pattern (i.e. 40 is connected to 100 pattern on upper surface of 20 via 41, 42, 43, as depicted in Figs. 1-3, e.g. paragraphs [36-42, 66-70]); 
a lens barrel disposed in the housing (lens module with lens(es) 30, 31 received in upper part of 20, as depicted in Figs. 1-3, e.g. paragraphs [36-39, 52-55]); 
a holder disposed below the housing (i.e. lower part of holder 20 and member 45, at lower portion of holder and below upper part holder, as depicted in Fig. 1, e.g. paragraphs [36-40, 83]) and coupled to the lens barrel (i.e. as 30, 31 is coupled to 20, 45 and it’s lower part, paragraphs [36-39, 52-55]); and 
a printed circuit board (i.e. PCB 10,  as depicted in Figs. 1-2, 4, e.g. paragraphs [36-37, 42, 50, 86, 96]) disposed below the holder and connected to the housing (i.e. 10 disposed at lower part of 20 and 45, at lower portion of 20 and connected to 20, 45, as depicted in Fig. 1, e.g. paragraphs [36-47, 42, 50, 86, 96]), 
wherein the first recess has a quadrangular shape when viewed from a top side (e.g. as smaller recess on top 20 is quadrangular, as depicted in Figs. 1-2, e.g. paragraphs [39, 59, 86, 93]), wherein the housing comprises a second recess communicating with the first recess (e.g. as corner recess communicates with smaller top recess on 20, as it is between circuit pattern 100 and terminal 42(43) also accommodates 41, paragraphs [38-39, 50-51 59, 93], as depicted in Figs. 1-3), and a third recess and communicating with the first recess (e.g. as smaller recess in top 20, as depicted in Figs. 1-2, e.g. paragraphs [39, 59, 86, 93] and provided in each side with recess between 20 and 30 partially filled with 41, and/or recess between 20 and cover 50, and that is/are communicating with the smaller recess in 20, as depicted in Figs. 1-2, e.g. paragraphs [39, 93]), 
wherein the third recess is formed at a side of the first recess and spaced apart from the second recess (e.g. as smaller recess in top 20, as depicted in Figs. 1-2, e.g. paragraphs [39, 59, 86, 93] and provided in each side with recess between 20 and 30 partially filled with 41, and/or recess between 20 and cover 50, and that is/are communicating with the smaller recess in 20, and spaced from corner recess between circuit pattern 100 and terminal 42(43) as depicted in Figs. 1-2, e.g. paragraphs [39, 93]), 
wherein the pad unit communicates with the second recess for receiving a conductive adhesive through the second recess (i.e. terminal pad 42, 43 communicates with corner recess which receives connection unit 41 which is conductive adhesive, e.g. paragraphs [39, 50-53, 59, 66-70, 73-76, 86, 93], as depicted in Figs. 1-3), 
wherein the second recess is overlapped with a portion of the pad unit and a corner portion of the auto-focusing unit when viewed from the top side (as depicted in Figs. 1-3), and
wherein the cover member (50) comprises: 
a hollow portion provided in a central portion thereof (i.e. as hollow part of 50 exposing AF actuator 50 and parts of top surfaces of 20, 100, as depicted in Fig. 1, e.g. paragraphs [19-20, 83-84]); and 
a first receiving portion at a lower surface thereof for receiving the auto-focusing unit (lower inside part of cover shield 50 providing space for AF actuator 40 on 20, as depicted in Fig. 1, e.g. paragraphs [19-20, 83-84]).  Kim does not specify that the first receiving portion is recessed from a lower surface of the cover member (50). However, this features is obvious over cited prior art of Suzuki, who teaches in the same field of invention of a camera module including an actuator (see Figs. 5-10, Title, Abstract, module 40, paragraphs [09-14, 57-67]) and further teaches that the first receiving portion is recessed from a lower surface of the cover member (i.e. as the cover 28 has first receiving portion is recessed from a lower surface of 28 and accommodates actuator for automatic focusing 11 and it’s parts, thus enabling miniaturization by lowering the height of the camera module, see paragraphs  [09-14, 41, 57-67, 95], see e.g. Figs. 5-7). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and design the cover member first receiving portion of Kim according to teaching of Suzuki to include that the first receiving portion is recessed from the lower surface of the cover member in order to enable miniaturization and lowering of the height of the camera module, (see Suzuki, paragraphs [09-14, 28, 95]). 
However, regarding claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest such a camera module including the specific arrangement where wherein the second recess is formed at each of four corners of the first recess to have a plurality of shared edges between lateral surfaces of the first recess and a lateral surface of the second recess, and where the third recess is spaced apart from the second recess to have a plurality of shared edges between the lateral surfaces of the first recess and a lateral surface of the third recess, and in combination with all other claimed limitations of claim 1. 

With respect to claims 2-14, these claims depend on claim 1 and are allowable at least for the reasons stated supra.


Regarding independent claim 20, directed towards a camera module, the closest cited prior art of Kim teaches such a camera module (see Figs. 1-5, Abstract, paragraphs [03, 07-24, 35-40, 49-52, 57-60, 79, 82]) comprising:
a cover member (shield cover 50, paragraphs [19-20, 83-84]) comprising a hollow portion (i.e. as hollow part of 50 exposing AF actuator 50 and parts of top surfaces of 20, 100, as depicted in Fig. 1, e.g. paragraphs [19-20, 83-84]) and a receiving portion at a lower surface thereof and disposed adjacent to the hollow portion (lower inside part of cover shield 50 providing space for AF actuator 40 on 20 and next to hollow part of 50, as depicted in Fig. 1, e.g. paragraphs [19-20, 83-84]);
a housing disposed below the cover member (i.e. as upper part of holder 20 below 50 and with circuit pattern 100 formed on its’ upper surface, as depicted in Figs. 1-3, paragraphs [36-42, 83]) and comprising a first recess disposed in an upper surface thereof and opposite to the receiving portion of the cover (i.e. smaller recess formed by protrusion on 20 where actuator 40 for auto focusing is mounted, and opposite from lower inside part of 50 as depicted in Fig. 1, e.g. paragraphs [39, 93]); 
a first electrode pattern disposed on the housing (as  e.g. circuit pattern 100 formed on  upper surface of 20, as depicted in Figs. 1-3, paragraphs [36-42, 83]); 
a pad unit disposed on a bottom surface of the first recess and connecting to the first electrode pattern (i.e. as terminal pad 42, 43 on a bottom of smaller recess of 20, paragraphs [50-53, 66-70], Figs. 1-3); 
an auto-focusing unit (actuator 40 for auto focusing, Figs. 1-3, paragraphs [07, 25, 36, 80-82]) disposed in the first recess of the housing (i.e. in smaller recess in 20 with 40 AF is mounted, as depicted in Fig. 1, e.g. paragraphs [39, 93]) and electrically connected to the first electrode pattern (i.e. 40 is connected to 100 pattern on upper surface of 20, as depicted in Figs. 1-3, e.g. paragraphs [36-42]); 
a lens barrel disposed in the housing and below the auto-focusing unit (lens module with lens(es) 30, 31 received in upper part of 20 and below 40, as depicted in Figs. 1-3, e.g. paragraphs [36-39, 52-55]); 
a holder disposed below the housing (i.e. lower part of holder 20 and member 45, at lower portion of holder and below upper part holder, as depicted in Fig. 1, e.g. paragraphs [36-40, 83]) and coupled to the lens barrel (i.e. as 30, 31 is coupled to 20, 45 and it’s lower part, paragraphs [36-39, 52-55]); 
a printed circuit board (i.e. PCB 10,  as depicted in Figs. 1-2, 4, e.g. paragraphs [36-37, 42, 50, 86, 96]) disposed below the holder and connected to the housing (i.e. 10 disposed at lower part of 20 and 45, at lower portion of 20 and connected to 20, 45, as depicted in Fig. 1, e.g. paragraphs [36-47, 42, 50, 86, 96]);  and 
a second electrode pattern (i.e. as side parts of circuit pattern 100 connecting the top parts of 100 to PCB 10, depicted in Figs. 1-3, paragraphs [36-42, 49-51, 86-91]) disposed on a side of the housing  and connecting the first electrode pattern to the printed circuit board (i.e. as side parts of circuit pattern 100 is on side of 20 and 45, and for connecting the top parts of 100 to PCB 10, as depicted in Figs. 1-3, paragraphs [36-42, 83]); 
wherein the first recess has a quadrangular shape when viewed from a top side (e.g. as smaller recess on top 20 is quadrangular, as depicted in Figs. 1-2, e.g. paragraphs [39, 59, 86, 93]), wherein the housing comprises a second recess communicating with the first recess (e.g. as corner recess communicates with smaller top recess on 20, as it is between circuit pattern 100 and terminal 42(43) also accommodates 41, paragraphs [38-39, 50-51 59, 93], as depicted in Figs. 1-3), and a third recess and communicating with the first recess (e.g. as smaller recess in top 20, as depicted in Figs. 1-2, e.g. paragraphs [39, 59, 86, 93] and provided in each side with recess between 20 and 30 partially filled with 41, and/or recess between 20 and cover 50, and that is/are communicating with the smaller recess in 20, as depicted in Figs. 1-2, e.g. paragraphs [39, 93]), 
wherein the third recess is formed at a side of the first recess and spaced apart from the second recess (e.g. as smaller recess in top 20, as depicted in Figs. 1-2, e.g. paragraphs [39, 59, 86, 93] and provided in each side with recess between 20 and 30 partially filled with 41, and/or recess between 20 and cover 50, and that is/are communicating with the smaller recess in 20, and spaced from corner recess between circuit pattern 100 and terminal 42(43) as depicted in Figs. 1-2, e.g. paragraphs [39, 93]), 
wherein the pad unit communicates with the second recess for receiving a conductive adhesive through the second recess (i.e. terminal pad 42, 43 communicates with corner recess which receives connection unit 41 which is conductive adhesive, e.g. paragraphs [39, 50-53, 59, 66-70, 73-76, 86, 93], as depicted in Figs. 1-3), 
wherein the second recess is overlapped with a portion of the pad unit and a corner portion of the auto-focusing unit when viewed from the top side (as depicted in Figs. 1-3). Kim does not specify that the first receiving portion is recessed from a lower surface of the cover member (50). However, this feature is obvious over Suzuki, as Suzuki teaches in the same field of invention of a camera module including an actuator (see Figs. 5-10, Title, Abstract, module 40, paragraphs [09-14, 57-67]) and further teaches that the first receiving portion is recessed from a lower surface of the cover member (i.e. as the cover 28 has first receiving portion is recessed from a lower surface of 28 and accommodates actuator for automatic focusing 11 and it’s parts, thus enabling miniaturization by lowering the height of the camera module, see paragraphs  [09-14, 41, 57-67, 95], see e.g. Figs. 5-7). Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and design the cover member first receiving portion of Kim according to teaching of Suzuki to include that the first receiving portion is recessed from the lower surface of the cover member in order to enable miniaturization and lowering of the height of the camera module, (see Suzuki, paragraphs [09-14, 28, 95]). 
However, regarding claim 20, similarly as for claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest such a camera module including the specific arrangement where wherein the second recess is formed at each of four corners of the first recess to have a plurality of shared edges between lateral surfaces of the first recess and a lateral surface of the second recess, and where the third recess is spaced apart from the second recess to have a plurality of shared edges between the lateral surfaces of the first recess and a lateral surface of the third recess, and in combination with all other claimed limitations of claim 20. 

With respect to claims 21-23, these claims depend on claim 20  and are allowable at least for the reasons stated supra.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/            Primary Examiner, Art Unit 2872